Citation Nr: 0318784	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-06 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from June 1995 to August 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In a June 2002 statement, the veteran raised a claim of 
entitlement to a compensable rating for hepatitis C.  This 
recent claim has not as yet been adjudicated, and inasmuch as 
it is not inextricably intertwined with the issue now before 
the Board on appeal, it is referred to the RO for initial 
consideration.


REMAND

The veteran argues that service connection for bipolar 
disorder is warranted, alleging that such disability had its 
inception in service.  Under applicable criteria, service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, but no compensation shall be paid if the disability is 
a result of the veteran's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).

A review of the veteran's service medical records shows that 
in February 1998, he presented himself for treatment, 
reporting suicidal ideation and stating that he was having 
difficulty getting off cocaine.  He indicated that he had 
been using crack cocaine and heroin for the previous year.  
The diagnoses on admission were cocaine dependence and rule 
out major depression.  During the course of hospitalization, 
the veteran showed no evidence of significant withdrawal, 
although cocaine was present on drug testing.  Serial mental 
status examination showed no evidence of psychosis, 
organicity, mood or anxiety disorders, or suicidal or 
homicidal ideation.  At the time of discharge from the 
hospital, the veteran was determined to be psychiatrically 
fit for full duty.  The diagnosis on discharge was cocaine 
dependence.  The examiner indicated that there were no 
psychiatric contraindications to any administrative or legal 
actions, including administrative separation.  He also 
recommended that the veteran seek follow-up drug 
rehabilitation treatment after his discharge from service.  

At his June 1998 service separation medical examination, the 
veteran reported a history of nervous trouble.  No 
psychiatric abnormalities were detected on clinical 
evaluation and the examiner attributed the veteran's 
complaints in this regard to anxiety over his separation from 
service.  

The veteran's service personnel records show that he was 
discharged in August 1998.  He received a general discharge 
(under honorable conditions) as a result of misconduct due to 
drug abuse.  

In August 1998, shortly after his separation from service, 
the veteran was hospitalized in connection with his 
complaints of depression and a history of intravenous drug 
use.  He reported a four year history of heroin and cocaine 
abuse, as well as abuse of prescription drugs, amphetamines, 
LSD, PCP, and marijuana.  During the course of 
hospitalization, the veteran claimed to experience mood 
swings.  The diagnoses on discharge in September 1998 were 
opiate, benzodiazepine, and cocaine dependence; positive 
hepatitis C; and bipolar disorder. 

In July 1999, the veteran submitted a claim of service 
connection for a psychiatric disability.  The RO obtained 
post-service VA clinical records showing treatment for 
polydrug dependence, bipolar disorder, and hepatitis C.

At a September 1999 VA psychiatric examination, the veteran 
admitted to a long history of polydrug abuse dating prior to 
his period of active service.  He indicated that in September 
1998, following his separation from service, he was 
hospitalized for detoxification.  He indicated that he was 
told at that time that he had bipolar disorder.  After 
examining the veteran, the examiner indicated that the 
veteran's symptoms were compatible with a diagnosis of 
bipolar disorder.  Due to his long history of polysubstance 
abuse, however, the examiner indicated that the veteran's 
symptoms could also be attributable to polysubstance 
dependence.  The examiner indicated that "[t]herefore, due 
to his relatively recent use of polysubstances, [the veteran] 
does not meet the criteria . . . that is necessary to be 
diagnosed with bipolar disorder."  Rather, the diagnosis was 
polysubstance dependence, heroin, cocaine, opiates, in early 
partial remission.  

Subsequent VA clinical records obtained by the RO dated to 
March 2002 show that the veteran continued to receive 
treatment for polysubstance abuse.  In addition, numerous 
other psychiatric diagnoses were recorded in these records, 
including bipolar disorder, rule out drug induced mood 
disorder, personality disorder, and depression.  

Based on the evidence set forth above, the Board finds that 
the evidence is unclear with respect to whether the veteran 
currently has bipolar disorder and, if so, whether such 
disorder is causally related to his active service and/or his 
abuse of drugs.  Although the VA medical examiner in 
September 1999 attributed the veteran's psychiatric symptoms 
to his drug abuse, more recent records contain a diagnosis of 
bipolar disorder, with no notations that such disability is 
causally related to the veteran's chronic abuse of drugs.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  Also, under the Veterans Claims Assistance Act of 
2000, the duty to assist includes providing a medical 
examination or a medical opinion when such is necessary to 
make a decision on the claim.  Given the facts of this case, 
the Board finds that another medical examination is 
necessary.  38 U.S.C.A. § 5103A(d) (West. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  

The Board also notes that after his appeal was certified to 
the Board in October 2002, the veteran submitted additional 
evidence in support of his claim.  He did not expressly waive 
his right to consideration of such evidence by the RO.  Under 
the version of 38 C.F.R. § 20.1304 effective February 22, 
2002, a waiver of RO review was not a necessary prerequisite 
to the Board's consideration of this additional evidence.  In 
May 2003, however, the Federal Circuit issued a decision 
which calls into question the continuing validity of this 
practice.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  To ensure that the veteran receives every measure of 
due process, a remand for RO consideration of this evidence 
is necessary.

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for a psychiatric 
disability.  (The record on appeal 
contains no medical records dated after 
March 2002).  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of any 
nonduplicative treatment records 
identified by the veteran.

2.  After the above records, if any, are 
secured and added to the claims folder, 
the veteran should be scheduled for VA 
psychiatric examination for the purpose 
of obtaining an opinion as to the 
etiology and likely date of onset of any 
current psychiatric disorder.  The claims 
folders must be made available to the 
examiner for review in conjunction with 
the medical examination.  The examiner 
should be requested to provide an opinion 
as to the etiology and likely date of 
onset of any current psychiatric 
disorder.  He or she should also provide 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability identified on examination is 
causally related to the veteran's active 
service or his abuse of drugs.  In 
providing the requested medical opinions, 
the examiner should provide a complete 
rationale and refer to the relevant 
evidence of record.  

3.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it 
complies with this remand.  If it does 
not, remedial action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Also, the RO must review the claims file 
and ensure all notification and 
development required by VCAA is complete.

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




